              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for Leave

to File Surreply to Optum’s Motion for Summary Judgment [Doc. 216] and

the parties’ Joint Motion for Leave to File under Seal One Exhibit and Related

Portions of Plaintiff’s Proposed Surreply to Optum’s Motion for Summary

Judgment [Doc. 214].

      The Plaintiff seeks leave to file a surreply in support of her response in

opposition to Optum’s Motion for Summary Judgment. [Doc. 216]. Optum

opposes the Plaintiff’s Motion. [Doc. 218].
      Nothing in the Court’s standard Pretrial Order and Case Management

Plan authorizes the filing of a surreply brief. The Local Rules provide that

such briefs “are neither anticipated nor allowed by this Rule, but leave of

Court may be sought to file a surreply when warranted.” LCvR 7.1(e).

“Generally, courts allow a party to file a surreply only when fairness dictates

based on new arguments raised in the previous reply.” DiPaulo v. Potter,

733 F. Supp. 2d 666, 670 (M.D.N.C. 2010).

      The Court does not find that fairness so dictates here. Optum’s Motion

for Summary Judgment has been exhaustively briefed, and the Court is more

than capable of discerning the positions of the parties from the briefs that

have already been filed.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for Leave to

File Surreply to Optum’s Motion for Summary Judgment [Doc. 216] is

DENIED.

      IT IS FURTHER ORDERED that the parties’ Joint Motion for Leave to

File under Seal One Exhibit and Related Portions of Plaintiff’s Proposed

Surreply to Optum’s Motion for Summary Judgment [Doc. 214] is DENIED

AS MOOT.




                                      2
IT IS SO ORDERED.

                    Signed: April 10, 2019




                                 3
